DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 4-6, 8, 9, 15, 16, 18, and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 July 2022.

Claim Rejections - 35 USC § 102
Claims 1, 2, 7, 10-13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Do et al. (USP 5,269,566 hereinafter “Do”) .
In regards to claim 1, Do discloses a coupling nut (100, 68) for sealingly engaging a ferrule of a fluid line to a component of a hydraulic system, comprising:
a shank (at 80) extending along a central axis and having threads (80) to threadably engage corresponding threads of the component, the threads extending circumferentially around the central axis, the shank defining an inner passage (central bore) extending along the central axis and sized to receive the fluid line; 
a shoulder (114) extending circumferentially around the central axis, the shoulder extending around the inner passage and extending radially inwardly beyond the threads;
a head (at “110”) extending from the shank circumferentially around the inner passage relative to the central axis, the head:
defining faces (110) circumferentially distributed about the central axis and edges (edges where faces 110 intersect) at junctions between the faces, the faces including torque-transmitting faces each facing a direction having a circumferential component relative to the central axis, and
having a cross-section in a plane normal to the central axis, the cross-section defining a plurality of symmetry planes containing the central axis, the torque- transmitting faces free of intersection with the plurality of symmetry planes (shown fig. 4).
In regards to claims 2 and 13, Do further discloses the cross-section of the head has a baseline surface defining some of the faces and protrusions (point where two faces meet) protruding away from the central axis from the baseline surface, the protrusions defining a remainder of the faces.
In regards to claims 7 and 17, Do further discloses the cross-section of the head has a double-hexagonal shape (see fig. 4 and column 7, lines 18-30).
In regards to claims 10 and 20, Do further discloses the cross-section of the head is axisymmetric (shown in fig. 4).
In regards to claim 11, Do discloses a hydraulic system comprising:
a fluid line (40) coupled to a ferrule (38);
 a coupling nut (100, 68) sealingly engaging the ferrule to a component of the hydraulic system, the coupling nut having:
a shank (at 80) extending along a central axis and defining threads (80) to threadably engage corresponding threads of the component, the threads extending circumferentially around the central axis, the shank defining an inner passage (central bore) extending along the central axis and sized to receive the fluid line; and
a head (at 110) extending from the shank circumferentially around the inner passage relative to the central axis, the head:
defining faces (110) circumferentially distributed about the central axis and edges (edges where two faces 110 intersect) at junctions between the faces, the faces including torque-transmitting faces each facing a direction having a circumferential component relative to the central axis,
the edges including a first subset of the edges (inner apexes) and a second subset of the edges (outer apexes), the edges of the first subset located radially outwardly of the edges of the second subset, all of the torque-transmitting faces contained radially between the edges of the first subset and the edges of the second subset (shown in fig. 4).
In regards to claim 12, Do further discloses the edges of the first subset are contained within a first cylindrical surface boundary having a first radius, the edge of the second subset are contained with a second cylindrical surface boundary having a second radius different than the first radius, all of the torque-transmitting faces contained radially between the first radius and the second radius (figs. 4-5 show that each of the inner and outer apexes have the same diameter, so such surface boundaries are present).



Claim Rejections - 35 USC § 103
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Do as applied to claims 2 and 13 above.
In regards to claims 3 and 14, Do discloses the nut of claims 2 and 13. Do further discloses the protrusions including six protrusions (shown in fig. 4 and by the fact that it is bi-hexagonal).
Do does not disclose the baseline surface is a hexagon, each one of the protrusions protruding from a respective one of faces of the hexagon.
However, there is no disclosed criticality for the hexagonal shape of the surface. Absent any criticality, a change in the shape of a prior art device is design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Accordingly, it would have been no more than an obvious matter of engineering design choice to provide the surface as a hexagonal shape, as hexagonal nut surfaces are well-known in the art, producing no new and unexpected results.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imagawa et al. (US 2012/0267456) shows a nut (3) with a shoulder (3a) that would also read on claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679       
11/17/2022